Title: To George Washington from Bernard Moore, 29 December 1766
From: Moore, Bernard
To: Washington, George



Dear Sir
29th Decr 1766

My inclination to do the Strictest Justice to the Several Gentlemen to whom I am indebted & the distrest state of the Country making it impossible for some of them to wait untill the produce of my Estate can raise sufficient to satisfy the demands upon it, has induced me to make Sale of all my Lands in King William to clear my incumbrances. I am willing to flatter my self from our long acquaintance that you have some regard for me and my large family, and that if its in your power to serve me that I may hope for your kind assistance to promote the Sale, Should it suit yourself to lay out monys in the purchase of Lands perhaps those I intend to sell may answer your purpose. The Lands I propose to sell is where I live, the Tract contains about 3500 Acres, its of a long Square from River to River about 3 Miles long & about 2 miles in width, the quallity you partly know, and if you will be kind enough to come and see the whole your good Judgment will govorn you in what manner to Act. there is 500 fine bearing apple trees, about 2,000 fine young Peach trees that will begin to bear next Summer. The plantations for 40 or 50 hands in as good order for Croping as any in the Country. Buildings on the plantations of all sorts are in good order, many of them New. The house I live in as good as New,

compleatly finished 5 rooms on a floor, garden, out Houses &c., all new, and in good order. If this tract should suit you, or you should think proper to purchase it for Master Custis I shall be glad to see you down here. I am most sure when you come to see the conveniences and the Situation of the Land that we shant disagree. My best complements attends on you & my old friend Mrs Washington and am Dear Sir Your Most Aff. Servt

Berd Moore

